Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 1 of 7




EXHIBIT 3
       Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 2 of 7
                                                                     3/ 4'1
                                                                             11   /l'V',   °"'"_s
                                                                          FILED IN DISTRICT COURT
                                                                             OKLAHOMA COUNTY
                     IN THE DISTRICT OF OKLAHOMA COUNTY
                              STATE OF OKLAHOMA                                     JUL 2 7 2021
1. RONALD L. JOHNSON,                            )                              RICK WARREN
                                                                                 COURT CLERK
                                                 )                           127 _ _ _ _ __
              Plaintiff,                         )      Case No. CJ-2021
                                                 )
V.                                               )      JURY TRIAL DEMANDED

1. AMAZON.COM SERVICES, LLC, d/b/a
                                                 )
                                                 )      CJ<1~52~   1
                                                                    E~3Lfl~
   AMAZONFC                                      )
                                                 )
             Defendant.                          )

                                       PETITION

      COMES NOW THE PLAINTIFF, Ronald L. Johnson, and hereby pleads his

claims as follows:

                                        PARTIES

1.    The Plaintiff is Ronald L. Johnson, an adult resident of Multnomah County, Oregon.

2.    The Defendant is Amazon.com Services, LLC d/b/a Amazon FC, a foreign limited

       liability corporation doing business in Oklahoma County, Oklahoma.

                                         VENUE

3.    Plaintiff's claims are for gender discrimination in violation of Title VII of the Civil

      Rights Act and Oklahoma's Anti-Discrimination Act.

4.    The conduct giving rise to this action occurred in Oklahoma County, Oklahoma,

      such that venue is proper in Oklahoma County, Oklahoma.

                              STATEMENT OF FACTS

5.    Defendant employed at least fifteen employees for each of twenty (20) or more

      calendar weeks in the current or proceeding calendar year and is an employer under

                                             1
       Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 3 of 7




      Title VII.     There is no mm1mum employee requirement to be subject to the

      provisions of the OADA.

6.    Defendant holds itself out as Plaintiffs employer on his W-2 Forms, paystubs, and

      termination documents.

7.    Plaintiff is an adult male who became employed with Defendant on or around May

      28, 2020.

8.    Plaintiff worked in the position of Warehouse employee until his termination on or

      around August 10, 2020.

9.    During all periods of employment, Plaintiff was qualified for his job and performed

      satisfactorily.

10.   During the first few weeks of Plaintiffs employment with Defendant, he began a

      romantic relationship with another coworker, Aqueela Gardner. This relationship

      continued throughout the entirety of Plaintiffs employment with Defendant.

11.   Plaintiff and Ms. Gardner regularly carpooled to and from work together and

      communicated via text message on a daily basis.                Such text message

      communications included both Plaintiff and Ms. Gardner professing their love for

      one another, discussing their relationship, and referring to each other as "hubby"

      and "wifey".

12.   Plaintiff and Ms. Gardner additionally held themselves out as being in a relationship

      within the workplace. This included taking their breaks together, holding hands,

      arriving to work together and leaving from work together, and engaging in other

      displays of affection such as kissing on the cheek.

                                            2
      Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 4 of 7




13.   Plaintiff was aware of other coworkers who themselves were in relationships and

      engaged in conduct similar to that described in para. 12, above. To Plaintiff's

      knowledge, none of these employees were ever terminated or otherwise disciplined

      for engaging in such conduct.

14.   Plaintiff and Ms. Gardner additionally spent significant time with one another

      outside of the workplace, including Ms. Gardner coming to Plaintiff's mother's

      apartment to socialize with Plaintiff and meet Plaintiff's mother.

15.   On or about August 9, 2020, while Plaintiff was at work, Ms. Gardner messaged

      Plaintiff stating that she felt she was about to experience a seizure.

16.   Plaintiff, being aware that Ms. Gardner suffered from a seizure-causing medical

      condition, went to the area that Ms. Gardner was located within Defendant's facility

      in order to provide assistance and contact medical help.

17.   Plaintiff stayed with Ms. Gardner while she was receiving medical attention and

      explained to those present that Ms. Gardner and Plaintiff were in a relationship.

      Once Plaintiff had been assured that Ms. Gardner was in stable condition, he

      departed from the facility.

18.   On or about August 10, 2020, Plaintiff received an e-mail from Defendant titled

      "Notice of Termination" stating that he was being terminated effective immediately.

19.   The stated reason for the Plaintiff's termination was that subsequent to Ms.

      Gardner's medical emergency, Ms. Gardner had allegedly reported that she did not

      feel safe in Plaintiff's presence. Plaintiff's termination notice accused Plaintiff of

      violating Defendant's policies regarding sexual harassment.

                                             3
      Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 5 of 7




20.   Prior to Plaintiffs termination, Plaintiff had never been confronted with the

      allegations as described in paragraph 19, above, had never been interviewed or

      questioned regarding such allegations, and had never been given an opportunity to

      respond to or otherwise rebut such allegations.

21.   The allegations made by Ms. Gardner, as set out in paragraph 19, above, were not

      true, as Plaintiff and Ms. Gardner were actively in a relationship at the time of Ms.

      Gardner's on-the-job seizure on August 9, 2020, and Ms. Gardner had never

      indicated otherwise to Plaintiff.

22.   Defendant's decision to terminate Plaintiff on the basis of the allegations made

      against him by a female coworker, without having conducted an investigation into

      such allegations (including by failing to confront, interview, and/or question the

      Plaintiff about such allegations) prior to his termination, reflects a gender bias

      against Plaintiff as a male and amounts to discrimination on the basis of gender.

23.   Plaintiffs job duties continued to exist after his termination.

24.   As a direct result of the Defendant's conduct, Plaintiff has suffered, and continues

      to suffer, wage loss (including back, present, and front pay along with the value of

      benefits associated with such wages) as well as emotional distress/dignitary harm,

      including worry, frustration, sadness, and similar unpleasant emotions.

25.   At the least, significant factors in the decision to terminate Plaintiff included his

      gender.

26.   Plaintiff has exhausted his administrative remedies by timely filing an EEOC charge

      of discrimination on October 19, 2020. The EEOC issued Plaintiffs right to sue

                                             4
       Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 6 of 7




      letter on May 28, 2021, and Plaintiff received such letter thereafter. This petition is

      timely filed within ninety (90) days of Plaintiff receiving his right to sue letter.

                                         COUNTI

      Plaintiff incorporates the above allegations and further alleges:

27.   Discrimination on the basis of gender violates Title VII of the Civil Rights Act.

28.   Under this Count, Plaintiff is entitled to his wage loss (including back, present, and

      front pay along with the value of benefits associated with such wages) and emotional

      distress/dignitary harm damages.

29.   Because Defendant's conduct was willful or, at the least, in reckless disregard of

      Plaintiffs rights, Plaintiff is entitled to an award of punitive damages under Title

      VII.

30.   Plaintiff is also entitled to an award of attorneys' fees and costs.

                                        COUNT II

      Plaintiff incorporates the above allegations and further alleges:

31.   Discrimination on the basis of gender violates Oklahoma's Anti-Discrimination

      Act.

32.   Under this County, Plaintiff is entitled to his wage and benefit loss, as well as an

      equal amount of liquidated damages.

33.   Plaintiff is entitled to an award of attorneys' fees and costs.

                                         PRAYER

      WHEREFORE, Plaintiff requests this Court enter judgment in his favor and

against the Defendant( s) and grant him all compensatory damages suffered, together with

                                              5
       Case 5:21-cv-00803-JD Document 1-4 Filed 08/16/21 Page 7 of 7




all damages, attorneys' fees, costs and interest and such other legal and equitable relief as

this Court deems just and proper.

       RESPECTFULLY SUBMITTED THIS                  ?-.1-lhDAY OF JULY 2021.
                                          HAMMONS, HURST & ASSOCIATES



                                          Mark E. Hammons, OBA No. 3784
                                          Amber L. Hurst OBA No. 21231
                                          Brandon D. Roberts OBA No. 34012
                                          HAMMONS, HURST & ASSOCIATES
                                          325 Dean A. McGee A venue
                                          Oklahoma City, Oklahoma 73102
                                          Telephone: (405) 235-6100
                                          Email: brandon@hammonslaw.com
                                          Counsel for Plaintiff




                                             6
